                                           WILLIAM J. BETTER, P.C.
         William J. Better, Esq.                  1 Albany Avenue                             Joseph D. Clyne, Esq.
williamjbetter@williamjbetterpc.com          Kinderhook, New York 12106                josephdclyne@williamjbetterpc.com
                                             TELEPHONE: (518) 758-1511
                                             FACSIMILE: (518) 758-1227


         August 2, 2019

         Hon. Daniel J. Stewart
         James T. Foley U.S. Courthouse
         445 Broadway, Room 409
         Albany, NY 12207

         Re:                American Bio Medica Corporation v. Todd Bailey, et al.
         Index No:          1:17-cv-302

         Dear Judge Stewart,

                As you know, my office represents American Bio Medica Corporation, the plaintiff in the
         above-referenced matter.

                 Please be advised that we believe that the parties have reached a satisfactory resolution to
         this matter. Yesterday afternoon, Joseph Windler, Esq., the attorney attorney for defendant Todd
         Bailey, provided my office with a final revision of the proposed settlement agreement—which I
         understand to be acceptable to all parties—and American Bio Medica signed the same and
         returned an electronic copy to Mr. Windler.

                Mr. Windler informs that the agreement has been provided to Mr. Bailey for signature,
         and American Bio Medica has executed a check for the first payment contemplated and stands
         prepared to mail the same to Mr. Windler immediately upon receipt of a signed copy of the
         agreement from Mr. Bailey.

                Should you have any questions, please do not hesitate to contact me at the number
         provided above.

         Respectfully Submitted,

         /s/ William J. Better
         ______________________________
         William J. Better, Esq. (508431)
         William J. Better, P.C.
         1 Albany Avenue
         Kinderhook, NY 12106
         (518) 758-1511
         williamjbetter@williamjbetterpc.com
cc:   Joseph M. Windler, Esq. (via ECF)
      Paul A. Feigenbaum, Esq. (via ECF)
      Jeffrey A. Siegel, Esq. (via ECF)
